Citation Nr: 1744803	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  12-27 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual employability (TDIU) due to service-connected PTSD. 


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1978 and from September 1982 to January 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD, effective April 22, 2011, and assigned an initial rating of 50 percent.  The Veteran timely appealed.  

During the pendency of the appeal, an August 2012 rating decision granted an increased rating of 70 percent, effective April 22, 2011.

In January 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.

With regard to the Veteran's TDIU, the Board recognizes that the Veteran has a combined schedular rating of 100 percent.  However, the Veteran asserts that his PTSD alone precludes him from gainful employment.  A finding of TDIU based solely upon a single service-connected may serve as the factual predicate for schedular housebound benefits pursuant to 38 U.S.C.A. § 1114(s) and 38 C F R § 3.350(i).  Bradley v. Peake, 22 Vet. App. 280 (2008).  Accordingly, the issue of entitlement to a TDIU due to PTSD is not moot, and has been added to the cover page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There are outstanding VA treatment records.  An October 3, 2016 VA mental health note indicates that the Veteran had a follow up appointment scheduled on November 14, 2016.  Also, at his January 2017 hearing, the Veteran testified that he saw his VA counselor on a monthly basis.  Nevertheless, VA treatment records subsequent to October 11, 2016 have not been associated with the claims file.  Additionally, a July 6, 2015 VA treatment record indicates that a non-VA care note from December 31, 2014 had been scanned into VistA Imaging.  The referenced record has not been associated with the claims file.  Accordingly, on remand updated VA treatment records and the VistA Imaging record must be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from October 11, 2016 to present, as well as the VistA Imaging documents referenced in the July 6, 2015 VA treatment record and associate them with the claims file.  If requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have provided mental health treatment.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




